Case 2:20-cv-13134-LVP-RSW ECF No. 161-6, PageID.6076 Filed 07/26/21 Page 1 of 8




                             Attachment E
 Case 2:20-cv-13134-LVP-RSW ECF No. 161-6, PageID.6077 Filed 07/26/21 Page 2 of 8
Moore v. Johnson, Not Reported in F.Supp.3d (2014)
2014 WL 4924409

                                                             containing at least 1,000 valid signatures of registered
                                                             Michigan voters who reside in his congressional district.
                 2014 WL 4924409
                                                             See MCL §§ 168.133, 168.544f. Mr. Conyers submitted
   Only the Westlaw citation is currently available.
                                                             nominating petitions containing more than 2,000 signatures
            United States District Court,
                                                             (see ECF # 1–1 at 1), but Clerk Garrett ultimately issued a
                  E.D. Michigan,
                                                             Final Determination (see ECF # 15–2) disqualifying 1,408 of
                Southern Division.
                                                             those signatures, leaving Congressman Conyers short of the
                                                             1,000 signatures he needs to be placed on the primary election
         Edna MOORE, et al., Plaintiffs,
                                                             ballot.
                   v.
      Ruth JOHNSON, et al., Defendants.                      More than 600 of the signatures were disqualified pursuant
                                                             to Section 544c(3) of the Michigan Election Law. See MCL
                     No. 14–11903.                           § 168.544c(3). That statutory provision (hereinafter referred
                           |                                 to as the “Registration Statute”) requires (a) that “[a]t the
                  Signed May 23, 2014.                       time of circulation,” a person circulating a petition to place
                                                             a candidate on a primary ballot for the United States House
West Codenotes                                               of Representatives (and certain other offices), “shall be a
                                                             registered elector of this state” and (b) that “[a]t the time of
Recognized as Invalid
                                                             executing the certificate of circulator, the circulator shall be
Ohio Rev.Code § 3503.06.
                                                             registered [to vote] in the city or township indicated in the
Validity Called into Doubt                                   certificate of circulator on the petition.”1 Id. Clerk Garrett
MCL § 168.544c(3).                                           determined that Mr. Conyers had only 592 valid signatures,
                                                             not enough to qualify for placement on the primary election
Attorneys and Law Firms                                      ballot. (See ECF # 15–2 at 5.)
Andrea L. Hansen, John D. Pirich, Honigman, Miller,
                                                             1      The term “Registration Statute” used herein refers
Lansing, MI, Brooke A. Merriweather-Tucker, Daniel S.
Korobkin, Michael J. Steinberg, American Civil Liberties            to the following language from the statute: “At the
Union of Michigan, Mary Ellen Gurewitz, Sachs Waldman,              time of circulation, the circulator of a petition shall
                                                                    be a registered elector of this state. At the time of
Detroit, MI, for Plaintiffs.
                                                                    executing the certificate of circulator, the circulator
Denise C. Barton, Erik A. Grill, Michigan Department                shall be registered in the city or township indicated in
of Attorney General, Lansing, MI, Janet Anderson-Davis,             the certificate of circulator on the petition.” The final
                                                                    sentence of MCL § 168.544c(3), not reprinted here, is not
Detroit, MI, for Defendants.
                                                                    at issue in this case and is not included in the definition
                                                                    of “Registration Statute” as used in this Order.
                                                             Pursuant to Section 552(6) of the Michigan Election Law, on
ORDER GRANTING PLAINTIFFS' MOTION FOR
                                                             May 16, 2014, Mr. Conyers appealed Clerk Garrett's Final
INJUNCTIVE RELIEF
                                                             Determination to Secretary of State Ruth Johnson (“Secretary
MATTHEW F. LEITMAN, District Judge.                          Johnson” or the “Secretary”). See MCL § 168.552(6). In a
                                                             ruling dated May 23, 2014, Secretary Johnson found “that
                                                             Wayne County Clerk Cathy Garrett correctly determined
Factual Background
                                                             that Congressman Conyers' failure to submit a minimum of
 *1 Plaintiff John Conyers, Jr., (“Congressman Conyers”      1,000 valid signatures renders him ineligible to appear on
or “Mr. Conyers”) is a member of the United States House     the August 5, 2014 primary election ballot.” (ECF # 34 at
of Representatives. He desires to seek election to another   1.) Secretary Johnson determined that Mr. Conyers submitted
term in office. In order to qualify for placement on the     455 valid signatures. (Id. at 7.) She disqualified 367 otherwise
August 2014 primary election ballot, Michigan law requires   valid signatures under the provision of the Registration
Congressman Conyers to submit nominating petitions to        Statute which requires that “[a]t the time of circulation,” a
the Wayne County Clerk, Cathy Garrett (“Clerk Garrett”),     person circulating a petition to place a candidate on a primary



              © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                                 1
 Case 2:20-cv-13134-LVP-RSW ECF No. 161-6, PageID.6078 Filed 07/26/21 Page 3 of 8
Moore v. Johnson, Not Reported in F.Supp.3d (2014)
2014 WL 4924409

ballot for the United States House of Representatives (and        curiae Reverend Horace Sheffield, III (“Rev.Sheffield”), a
certain other offices), “shall be a registered elector of this    candidate for the Congressional seat currently held by Mr.
state.” (Id.) She disqualified another 398 otherwise valid        Conyers, and Rev. Sheffield's campaign manager Richard
signatures under the provision of the Registration Statute        Jones (“Jones”) (collectively “Amici”).
which provides that “[a]t the time of executing the certificate
of circulator, the circulator shall be registered [to vote] in    On May 15, 2014, the Wayne County Election Commission
the city or township indicated in the certificate of circulator   moved to intervene in this action. (See ECF # 23.) That
on the petition.” (Id.) Thus, she excluded a total of 765         body represented that it “prepares the official ballots ...” (Id.)
signatures for violation of the Registration Statute. Secretary   The Court granted the Wayne County Election Commission's
Johnson specifically concluded that if the 765 signatures         motion to intervene on May 22, 2014. (See Docket.)
excluded under the Registration Statute were counted as
valid, Mr. Conyers would have a total of 1,220 signatures         At the time of the hearing, Secretary Johnson had not yet
—more than enough to qualify for placement on the ballot.         issued her ruling on Mr. Conyers' appeal of Clerk Garrett's
(Id.) Under Secretary Johnson's ruling, Mr. Conyers lacks         Final Determination. Counsel for Secretary Johnson asked the
sufficient nominating signatures and will not be placed on the    Court to delay its ruling until Secretary Johnson issued her
primary election ballot.                                          ruling, and counsel told the Court that the ruling would be
                                                                  issued not later than noon today. The Court agreed to delay
                                                                  its ruling on the motion until after the Secretary issued her
                                                                  decision. As noted above, Secretary Johnson has now ruled,
Procedural History
                                                                  and the Court will do the same.
 *2 In this action, Mr. Conyers and the other plaintiffs (two
of the petition circulators whose petitions were disqualified     The Court's ruling is memorialized in this order; the Court is
pursuant to the Registration Statute and one of Mr. Conyers'      not issuing an Opinion at this time. Because time is of the
constituents who desires to vote for him in the primary           essence, the Court believes it is essential to issue this order
election) argue that the Registration Statute, as applied,        now—prior to issuance of a supporting Opinion—in order to
impermissibly infringes upon their First Amendment ballot         provide any party who may wish to appeal as much time as
access and associational rights. (See Am. Comp., ECF # 12         possible in which to do so and in order to maximize the time in
at ¶ 80.) They also contend that the statute is overbroad         which the United States Court of Appeals for the Sixth Circuit
and invalid on its face. (Id. at ¶ 79.) On May 15, 2014,          may have to review any possible appeal. The Court will issue
Plaintiffs filed a motion for temporary restraining order and/    an Opinion explaining in greater detail its reasoning on some
or preliminary injunction. (See ECF # 15.) In their motion,       of the matters discussed below as soon as possible. The Court
Plaintiffs seek entry of an order (a) enjoining Clerk Garrett     has made completion of this supporting Opinion its highest
and Secretary Johnson from enforcing the Registration             priority.
Statute and (b) requiring Defendants to place Mr. Conyers on
the August 2014 primary election ballot. In the alternative,
they ask the Court to compel Clerk Garrett and Secretary          Analysis
Johnson to re-examine Congressman Conyers' nominating
petitions and to re-tabulate the number of valid signatures        *3 Before turning to the merits of the injunction request, the
thereon without excluding any signatures pursuant to the          Court must address the Defendants' standing and mootness
Registration Statute. (Id. at 1.)                                 arguments because those arguments concern the Court's
                                                                  subject-matter jurisdiction.
The Court held a hearing on Plaintiffs' motion on May
21, 2014. Without objection from any party, and because
all parties had notice and were able to submit briefs, the
                                                                  Standing
Court treated Plaintiffs' motion as one for a preliminary
injunction. The parties were also given an opportunity to         Clerk Garrett and Secretary Johnson argue that Plaintiff
present witness testimony and otherwise supplement the            Moore (the citizen who wants to vote for Mr. Conyers in
record; they declined. The hearing therefore consisted entirely   the August primary) and Plaintiffs WillisPittman and Terry
of legal arguments by counsel, including counsel for amici        (the circulators whose petitions were disqualified pursuant to



               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                               2
    Case 2:20-cv-13134-LVP-RSW ECF No. 161-6, PageID.6079 Filed 07/26/21 Page 4 of 8
Moore v. Johnson, Not Reported in F.Supp.3d (2014)
2014 WL 4924409

the Registration Statute) lack standing. Notably, neither Clerk      the Secretary accepted Mr. Conyers' arguments, and he
Garrett nor Secretary Johnson contest Mr. Conyers' standing,         was placed on the ballot, or if she found reasons wholly
and thus, even if the Court accepted their standing challenges,      apart from the Registration Statute to exclude Mr. Conyers
at least one plaintiff with standing to seek the requested relief    from the ballot. The Secretary has completed her review,
would remain.2                                                       and her decision has not mooted Plaintiffs' claims. Mr.
                                                                     Conyers remains excluded from the ballot by operation of the
2                                                                    Registration Statute.
        Secretary Johnson initially argued in her filings that all
        Plaintiffs would lack standing to assert claims against
        her until she completed her review of Mr. Conyers'
        appeal. She has now completed the review, and thus that      Injunction Factors
        challenge to standing no longer exists.
The Court rejects the standing attacks. In order to have              *4 When a court considers a motion for a preliminary
standing, a plaintiff must demonstrate an injury in fact;            injunction, it must weigh four factors:
causation between the injury and the defendants' conduct;
                                                                       (1) whether the movant has a strong likelihood of success
and redressability—a likelihood that the requested relief will
                                                                       on the merits; (2) whether the movant would suffer
redress the alleged injury. Lujan v. Defenders of Wildlife,
                                                                       irreparable injury without the injunction; (3) whether the
504 U.S. 555, 560–61, 112 S.Ct. 2130, 119 L.Ed.2d 351
                                                                       issuance of the injunction would cause substantial harm to
(1992). Plaintiffs Willis–Pittman and Terry (the circulators)
                                                                       others; and (4) whether the public interest would be served
satisfy these requirements. They suffered an injury when
                                                                       by the issuance of the injunction.
the signatures they gathered were disqualified; Clerk Garrett
                                                                     Certified Restoration v. Dry Cleaning Network, L.L.C. v.
initially inflicted the injury and Secretary Johnson continued,
                                                                     Tenke Corp., 511 F.3d 535, 542 (6th Cir.2007). Courts are
and declined to exercise her authority to remedy, the injury;
                                                                     generally required to balance these four factors, and none
and an injunction placing Mr. Conyers on the ballot would
                                                                     of the factors, standing alone, is a prerequisite to relief.
redress the injury.
                                                                     Golden v. Kelsey–Hayes, Co., 73 F.3d 648, 653 (6th Cir.1996).
                                                                     However, when “a party seeks a preliminary injunction on the
Whether Plaintiff Moore has standing as a Conyers supporter
                                                                     potential violation of the First Amendment, the likelihood of
is a closer question, but this Court concludes that she
                                                                     success on the merits often will be the determinative factor.”
does have such standing. She has expressed a specific and
                                                                     Libertarian Party of Ohio v. Husted, –––F.3d ––––, 2014 WL
credible interest in voting for Mr. Conyers in the August
                                                                     1703856 at *8 (6th Cir. May 1, 2014), quoting Connection
primary. That gives her standing to challenge the application
                                                                     Distrib. Co. v. Reno, 154 F.3d 281, 288 (6th Cir.1998).
of the Registration Statute that is preventing Mr. Conyers
from appearing on the ballot. See, e.g., Miyazawa v. City
                                                                     Plaintiffs here have shown a substantial likelihood of
of Cincinnati, 45 F.3d 126, 128 (6th Cir.1995); Young v.
                                                                     success. The Registration Statute is, in all material respects,
Illinois State Board of Elections, 116 F.Supp.2d 977, 980
                                                                     indistinguishable from the statute held facially invalid by
(N.D.Ill.2000) (“Baruth is a registered voter in the 64th
                                                                     the United States Court of Appeals for the Sixth Circuit in
district and, in connection with the preliminary injunction
                                                                     Nader v. Blackwell, 545 F.3d 459 (6th Cir.2008).3 The Sixth
motion, has filed an affidavit stating that he wishes to
                                                                     Circuit in Nader held that it was “undisputable” that the
vote for Young. Thus, if Young's name is stricken from
                                                                     plaintiff suffered a serious limitation on his First Amendment
the ballot, Baruth's right to support the candidate of his
                                                                     rights—a limitation triggering application of strict scrutiny—
choice is hindered. Thus, he has standing to challenge the
                                                                     when the statute was applied so as to disqualify signatures
constitutionality of § 10–4 which is precluding Young's
                                                                     gathered by nonregistered voters and to keep the candidate
inclusion on the ballot”).
                                                                     off the ballot. Id. at 475, 478. That is exactly what happened
                                                                     in this case. The Registration Statute was applied so as to
                                                                     disqualify Mr. Conyers' signatures and keep him off the ballot.
Mootness                                                             Nader holds that this amounts to a severe burden on Mr.
                                                                     Conyers' First Amendment rights and requires the application
Secretary Johnson and Clerk Garrett argued that Plaintiffs'
                                                                     of strict scrutiny. Id. at 475, 478. The reasoning of Nader also
claims could become moot based on the results of Secretary
                                                                     compels the conclusion that application of the Registration
Johnson's review of Mr. Conyers' appeal—if for, instance,


                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                               3
    Case 2:20-cv-13134-LVP-RSW ECF No. 161-6, PageID.6080 Filed 07/26/21 Page 5 of 8
Moore v. Johnson, Not Reported in F.Supp.3d (2014)
2014 WL 4924409

Statute severely burdened the First Amendment rights of the
Plaintiffs who gathered the signatures that were disqualified.        This is a common way of combatting election fraud that
                                                                      federal courts have “generally looked [on] with favor.”
3       The statute at issue in Nader stated that “[n]o person        Libertarian Party of Virginia v. Judd, 718 F.3d 308, 318
        shall be entitled to ... circulate any declaration of         (4th Cir.2013) (collecting cases). It is far less restrictive
        candidacy or any nominating, or recall petition, unless       than requiring circulators to be registered voters because it
        the person is registered as an elector and will have          does not categorically eliminate anyone from the pool of
        resided in the county and precinct where the person is        possible circulators. Because the State could plainly achieve
        registered for at least thirty days at the time of the next   its compelling interest in preventing election fraud through
        election.” Ohio Rev.Code § 3503.06. That statute has          this less restrictive means, the Registration Statute cannot
        both a residency and a registration requirement while         survive strict scrutiny.
        the Registration Statute, on its face, says nothing about
        residency. However, as Secretary Johnson conceded
                                                                      In addition to being compelled by Nader, the Court's
        at the hearing on Plaintiffs' motion, only Michigan
                                                                      conclusions that the Registration Statute is subject to strict
        residents may register to vote in Michigan. See also MCL
                                                                      scrutiny and that it cannot survive such scrutiny are consistent
        § 168.492. Thus, the Registration Statute effectively
        imposes both a registration requirement and a residency
                                                                      with the “general agreement” amongst the circuit courts of
        requirement and, in that regard, is indistinguishable from    appeals that these statutes “merit the closest examination” and
        the statute at issue in Nader.                                cannot survive that level of review. Judd, 718 F.3d at 316–17
                                                                      (collecting cases).
The Registration Statute cannot survive strict scrutiny
because it is not narrowly tailored to serve a compelling
                                                                      At the motion hearing, Secretary Johnson argued for the
state interest. The State's asserted interest is detecting and
                                                                      first time that the Court should consider separately the
preventing election fraud. (See, e.g., ECF # 27 at 25,
                                                                      constitutionality of (1) the first sentence of the Registration
where Secretary Johnson argues that “if strict scrutiny
                                                                      Statute which provides that “[a]t the time of circulation,
is required, the burden on Plaintiffs is justified by the
                                                                      the circulator of a petition shall be a registered elector”
State's compelling interest in preventing fraud.”) Requiring
                                                                      and (2) the second sentence which provides that “[a]t the
circulators to register, Secretary Johnson contends, helps
                                                                      time of executing the certificate of circulator, the circulator
to combat fraud because the State knows where to find a
                                                                      shall be registered in the city or township indicated in
registered voter “if questions arise regarding the validity or
                                                                      the certificate of circulator on the petition.” The Secretary
genuineness of signatures” (id.), and the State has the ability
                                                                      suggested that even if the registration requirement in
to subpoena a registered voter to provide testimony, if needed,
                                                                      the first sentence is unconstitutional, the second sentence
in an investigation or prosecution of election fraud.
                                                                      should be upheld as a valid “disclosure” provision under
                                                                      Libertarian Party of Ohio, supra. But the second sentence
 *5 The State's interest in combatting election fraud is
                                                                      —which incorporates the mandatory “shall be registered”
compelling, but the State may protect that interest through a
                                                                      language from the first sentence—unambiguously imposes
less restrictive means. In particular, the State may require a
                                                                      its own substantive registration requirement; it is not a mere
petition circulator to “accept the jurisdiction of this State for
                                                                      “disclosure” provision. Indeed, the two sentences impose
the purpose of any legal proceeding or hearing initiated ...
                                                                      separate registration requirements that apply at different
that concerns a petition sheet executed by the circulator” and
                                                                      times. The first sentence requires a circulator to be registered
require that the circulator agree “that legal process served on
                                                                      “at the time of circulation,” and the second sentence requires
the secretary of state or a designated agent of the secretary
                                                                      a circulator to be registered at a different time: namely,
of state has the same effect as if personally served on the
                                                                      “at the time of executing the certificate of circulator.” Both
circulator.” MCL § 168.544c(4), as amended by Public Act
                                                                      sentences independently require registration—a condition
94 of 2014, effective April 3, 2014. In fact, that is exactly
what the State did earlier this year with respect to individuals      that is unconstitutional.4
wishing to circulate petitions for referenda, constitutional
amendments, and certain political offices elected statewide,          4      The Secretary's reading of the statute—allowing the
including President of the United States and the United States               second sentence to stand alone—would lead to the
Senate. It eliminated the need for these petitioners to be                   anomalous result that circulators who are registered
registered voters. See id.                                                   voters would have to list a correct registered address in



                 © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                                     4
 Case 2:20-cv-13134-LVP-RSW ECF No. 161-6, PageID.6081 Filed 07/26/21 Page 6 of 8
Moore v. Johnson, Not Reported in F.Supp.3d (2014)
2014 WL 4924409

        order to have their petitions counted, but circulators who   committed to rule by noon on May 23. This injunction
        were not registered would not have to list any contact       issues the same day that the Secretary renders her decision.
        information at all. That cannot be what the Legislature      The Secretary has no basis to claim that the timing of this
        intended when it enacted the Registration Statute. What      injunction creates an undue hardship on election officials.
        the Secretary understandably desires is a statute that
        requires all circulators to list a valid address at which
                                                                     Finally, Amici argue that the requested injunction would
        they may be contacted. The enactment of such a statute
                                                                     be unfair to Mr. Conyers' opponents. They insist that an
        is a task for the Michigan Legislature, not for this Court
                                                                     injunction compelling the counting of signatures gathered by
        which lacks the power to re-write state laws in a manner
        that does not readily comport with the intent of the         unregistered voters on behalf of Mr. Conyers would provide
        Legislature.                                                 Mr. Conyers an advantage no other candidate had. But Amici
                                                                     offer no evidence that they would have used unregistered
 *6 As to irreparable injury, “it is well-settled that loss of
                                                                     voters to gather signatures if they had been permitted to do so.
First Amendment freedoms, even for minimal periods of time,
                                                                     They similarly offer no evidence that their use of registered
unquestionably constitutes irreparable injury.” Libertarian
                                                                     voters disadvantaged them in any way—by, for instance,
Party of Ohio, 751 F.3d 403, 2014 WL 1703856 at *9, citing
                                                                     requiring them to spend more time or money gathering
Connection Distrib. Co., 154 F.3d at 288. See also ACLU
                                                                     signatures. They have thus failed to show that the requested
of Kentucky v. McCreary County, 354 F.3d 438, 445 (6th
                                                                     relief would give Mr. Conyers an unfair advantage over them.
Cir.2003) ( “[W]hen reviewing a motion for a preliminary
injunction, if it is found that a constitutional right is being
                                                                      *7 As to the final factor, “[i]t is always in the public interest
threatened or impaired, a finding of irreparable injury is
                                                                     to prevent a violation of a party's constitutional rights.” G
mandated”), citing Elrod v. Burns, 427 U.S. 347, 373, 96 S.Ct.
                                                                     & V Lounge, Inc. v. Michigan Liquor Control Comm'n, 23
2673, 49 L.Ed.2d 547 (1976). As noted above, application of
                                                                     F.3d 1071, 1079 (6th Cir.1994), citing Gannett Co., Inc. v.
the Registration Statute to Plaintiffs likely violates their First
                                                                     DePasquale, 443 U.S. 368, 383, 99 S.Ct. 2898, 61 L.Ed.2d
Amendment Rights. Thus Plaintiffs satisfy this requirement
                                                                     608 (1979). Secretary Johnson counters that “midstream
for an injunction.
                                                                     changes are confusing to candidates and voters alike.” (See
                                                                     ECF # 27 at 28). However, Defendants have offered no
On the issue of harm to others, when a plaintiff
                                                                     evidence of voter confusion. The public interest favors the
demonstrates “a substantial likelihood that a challenged law
                                                                     enjoining of the likely unconstitutional Registration Statute.
is unconstitutional, no substantial harm can be said to inhere
in its enjoinment.” Déjà vu of Nashville, Inc. v. Metro.
Gov't of Nashville, 274 F.3d 377, 400 (6th Cir.2001), citing
Connection Distrib. Co., 154 F.3d at 288. Moreover, there            Laches
is scant evidence that the issuance of an injunction in this
case would cause harm to others. Despite broad claims to the         Clerk Garrett and Amici argue that the request for injunctive
contrary, (see, e.g., ECF # 28 at 31 (“[b]allot preparations         relief is barred by the equitable doctrine of laches. A party
has begun”)), Clerk Garrett and Secretary Johnson have               asserting laches must show: (1) a lack of diligence by the party
submitted virtually no evidence that they (or the Wayne              against whom the defense is asserted and (2) prejudice to the
County Election Commission, whose motion to intervene as             party asserting it. See E.E.O. C. v. Watkins Motor Lines, Inc.,
a defendant the Court granted on May 22, 2014 (see Docket))          463 F.3d 436, 439 (6th Cir.2006), citing Brown–Graves Co. v.
have expended a material amount of time or resources                 Central States, Southeast & Southwest Areas Pension Fund,
on printing ballots or performing other substantial election         206 F.3d 680, 684 (6th Cir.2000). Neither element is satisfied
preparations. Nor have they shown that they lack sufficient          here.
time to comply with the injunction issued today. Indeed, the
claim that this injunction comes too late in the process rings       At least with respect to Plaintiffs Willis–Pittman and Terry,
quite hollow in light of the fact that Secretary Johnson was         there is evidence that their failure to comply with the
originally planning to complete her review of Mr. Conyers'           Registration Statute was the result of goodfaith mistakes and
appeal—the result of which could have impacted the laying            that they believed they were in compliance with the statute.
out and printing of the ballots—next week (i.e., several days        (See ECF # 15–4 at ¶ 9–10; # 15–3 at ¶ 13–17). At the
after this injunction is issued). It was only after the Court        eleventh hour, Secretary Johnson submitted some evidence
pressed the Secretary to issue her decision earlier that she         that suggests that Ms. Terry should have been aware of that



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                                 5
 Case 2:20-cv-13134-LVP-RSW ECF No. 161-6, PageID.6082 Filed 07/26/21 Page 7 of 8
Moore v. Johnson, Not Reported in F.Supp.3d (2014)
2014 WL 4924409

she was not in compliance with the statute (ECF # 34), but          printing the ballots at the time the Fourth Circuit affirmed the
at this point, the Court is not prepared to hold that her claims    denial of relief. Perry, 471 Fed. App'x. at 227. That is not the
are barred by laches.                                               case here. Any reliance on Perry is misplaced, and the laches
                                                                    defense fails.
Moreover, there is no evidence that Plaintiff Moore (the
Conyers constituent who wishes to vote for him) knew, prior
to the recent disqualification of Mr. Conyers' petitions that any
                                                                    Abstention
signatures could be in jeopardy under the Registration Statute.
She had no reason to file this action before Mr. Conyers'            *8 Defendants argue that this Court should abstain from
disqualification from the primary election ballot. And the          adjudicating Plaintiffs' claims under the abstention doctrines
Court does not believe that Mr. Conyers unreasonably delayed        of Burford v. Sun Oil Co., 319 U.S. 315, 63 S.Ct. 1098,
in filing this action. While he may have known about the            87 L.Ed. 1424 (1943) and Younger v. Harris, 401 U.S.
Registration Statute for some time, he had no reason to file        37, 91 S.Ct. 746, 27 L.Ed.2d 669 (1971). Abstention is
this action until the statute was invoked against him.              not warranted under either doctrine. A Burford abstention
                                                                    would be inappropriate because, among other things, this
Furthermore, and in any event, any delay in filing suit             action does not involve a difficult question of state law and
has not sufficiently prejudiced anyone to warrant denial of         because no ruling by this Court would disrupt state efforts
the requested relief. As noted above, while the issuance of         to establish a coherent policy on a matter of substantial
the injunction at this point may create some pressure on            public concern. See New Orleans Pub. Serv., Inc. v. Council
election officials, there is no evidence that the terms of          of City of New Orleans, 491 U.S. 350, 361, 109 S.Ct.
the injunction impose an unreasonable burden upon them.             2506, 105 L.Ed.2d 298 (1989) (outlining criteria for Burford
Likewise, as noted above, Amici have failed establish that the      abstention). Moreover, a Burford abstention is particularly
injunction would prejudice them because they have presented         inappropriate in cases involving facial challenges based on
no evidence that they would have done anything differently          the First Amendment. See Bogaert v. Land, 675 F.Supp.2d
had they been allowed to rely on signatures gathered by             742, 747 (W.D.Mich.2009) (collecting cases).
unregistered voters—as the injunction allows Mr. Conyers to
do.                                                                 Nor is a Younger abstention is warranted. This case does
                                                                    not fit into the Younger doctrine as clarified and limited
Perry v. Judd, 840 F.Supp.2d 945 (E.D. Virginia 2012),              by the Supreme Court in the recent decision in Sprint
aff'd 471 Fed. App'x. 219 (4th Cir.2012), the primary laches        Communications, Inc. v. Jacobs, ––– U.S. ––––, 134 S.Ct.
case relied upon by Clerk Garrett and Amici, is easily              584, 187 L.Ed.2d 505 (2013). In that case, the Supreme
distinguishable. In that case, presidential candidate Rick Perry    Court stressed that “circumstances fitting within the Younger
attempted to gather a sufficient number of signatures to            doctrine ... are exceptional.” Id. at 588 (internal citation
secure placement on the Virginia ballot. He failed. He then         omitted). Younger applies only to a request to issue an
filed a lawsuit challenging the constitutionality of a Virginia     injunction in connection with a state criminal prosecution, a
statute requiring petition circulators to be registered voters.     state “civil proceeding[ ] involving certain orders ... uniquely
He sought an injunction barring enforcement of the statute          in furtherance of the state courts' ability to perform their
and compelling Virginia election authorities to place him on        judicial functions,” or a “state civil proceeding[ ] that [is] akin
the ballot. The district court denied the motion. The court         to [a] criminal prosecution[ ].” Id (internal citations omitted).
stressed that Perry was asking the court to assume that he          Plaintiffs' requested injunctive relief would not interfere with
would have gathered enough signatures if had he been able to        such a proceeding, so Younger is no bar to that relief.
use non-registered circulators. Perry, 840 F.Supp.2d at 955.
The court was unwilling to assume that Perry had sufficient
support among Virginia voters to earn a place on the ballot. Id.
Here, in sharp contrast, Mr. Conyers actually gathered more         Unclean Hands
than enough valid signatures to secure a spot on the ballot.
                                                                    Amici argue that Plaintiffs' claims are barred by the equitable
Unlike in Perry, the Court need not speculate as to whether
                                                                    doctrine of unclean hands. There is insufficient evidence
he has sufficient voter support to deserve a spot on the ballot.
                                                                    in the record that any Plaintiff knowingly and intentionally
Moreover, the election officials in Perry had already begun
                                                                    engaged in improper conduct that would warrant application


                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                                 6
 Case 2:20-cv-13134-LVP-RSW ECF No. 161-6, PageID.6083 Filed 07/26/21 Page 8 of 8
Moore v. Johnson, Not Reported in F.Supp.3d (2014)
2014 WL 4924409

                                                                    registered voters and declining to require posting of security
of this doctrine. The Court chooses not to apply this equitable
                                                                    bond).
doctrine.



                                                                    Conclusion
Purity of Elections
                                                                    The factors relevant to the issuance of injunctive relief weigh
Amici argue that granting an injunction would upset the
                                                                    in favor of such relief here, and neither the Defendants
“purity of elections” guaranteed by Article II, Section 4 of
                                                                    nor Amici have offered arguments or defenses sufficient to
the Michigan Constitution. (See ECF # 25 at 26–27.) This
                                                                    defeat the request for relief. As Secretary Johnson implicitly
provision states that “[t]he legislature shall enact laws to
                                                                    acknowledged in her ruling issued today, if the signatures
preserve the purity of elections, to preserve the secrecy of
                                                                    excluded pursuant to the Registration Statute may not be
the ballot, to guard against abuses of the elective franchise,
                                                                    excluded from Mr. Conyers' total—and this Court holds that
and to provide for a system of voter registration and absentee
                                                                    they may not be—then Mr. Conyers has enough signatures to
voting.” Const.1963, Art. II, § 4. But Amici have presented
                                                                    qualify for placement on the ballot. He shall be placed on the
no evidence that the requested injunction would in any way
                                                                    ballot.
undermine the fairness and “purity” of the process such that
the “purity of elections” clause would be implicated. And
even if the clause were somehow at play here, it would, of
course, have to give way to the First Amendment under the           Preliminary Injunction
Supremacy Clause of the United States Constitution.
                                                                    Accordingly,

                                                                    IT IS HEREBY ORDERED that Plaintiffs' motion for a
Security Bond                                                       preliminary injunction, ECF # 15, is GRANTED ONLY AS
                                                                    FOLLOWS.
 *9 Rule 65(c) provides that “[t]he court may issue a
preliminary injunction ... only if the movant gives security
                                                                    IT IS ORDERED THAT the Wayne County Election
in an amount that the court considers proper to pay the
                                                                    Commission, having intervened in, and become a party to, this
costs and damages sustained by any party found to have
                                                                    action shall place Mr. Conyers on the ballot for the August
been wrongfully enjoined or restrained.” Fed.R.Civ.P. 65(c).
                                                                    2014 primary election. If and to the extent that the Wayne
“While ... the language of Rule 65(c) appears to be mandatory,
                                                                    County Election Commission requires any certification and/
and many circuits have so interpreted it, the rule in our circuit
                                                                    or determination from Secretary Johnson and/or Clerk Garrett
has long been that the district court possesses discretion over
                                                                    to place Mr. Conyers on the ballot as directed above, Secretary
whether to require the posting of security.” Moltan Co. v.
                                                                    Johnson and/or Clerk Garrett shall provide such certification
Eagle–Picher Indus., Inc., 55 F.3d 1171, 1176 (6th Cir.1995)
                                                                    and/or determination by not later than 5:00 p.m. on Thursday,
(citing Roth v. Bank of the Commonwealth, 583 F.2d 527,
                                                                    May 29, 2014.
539 (6th Cir.1978), and Urbain v. Knapp Bros. Mfg. Co., 217
F.2d 810, 815–16 (6th Cir.1954)). No party here has sought a
security bond, and the Court concludes that no security bond        All Citations
is necessary. See Bogaert v. Land, 572 F.Supp.2d 883, 906
(W.D.Mich.2008) (granting preliminary injunction enjoining          Not Reported in F.Supp.3d, 2014 WL 4924409
enforcement of statute requiring recall petition circulators be

End of Document                                                       © 2021 Thomson Reuters. No claim to original U.S.
                                                                                                  Government Works.




                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                             7
